                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA



 Brock Fredin,                                   Civil No. 18-cv-0510 (SRN/HB)

                     Plaintiff,

 v.                                                           ORDER

 Elizabeth A. Clysdale, David E.
 McCabe, Grace Elizabeth Miller,
 Catherine Marie Schaefer, and Lindsey
 Middlecamp,

                     Defendants.


SUSAN RICHARD NELSON, United States District Judge

      The above-entitled matter is before the Court on the Report and Recommendation

of the United States Magistrate Judge [Doc. No. 106]. No objections have been filed to

the Report and Recommendation in the time period permitted.

      Accordingly, based on that Report and Recommendation, and all the files, records,

and proceedings herein, IT IS HEREBY ORDERED that:

      1. The Report and Recommendation [Doc. No. 106] is ADOPTED;

      2. Plaintiff Brock Fredin’s Motion for Leave to File a Second Amended

          Complaint [Doc. No. 80] is GRANTED;

      3. The Clerk’s Office shall file and docket on Fredin’s behalf the Second

          Amended Complaint, currently designated as a proposed second amended

          complaint [Doc. No. 80-1];


                                           1
      4. Plaintiff Brock Fredin’s letter request for leave to file a third amended

         complaint [Doc. No. 89] is DENIED;

      5. Defendant Referee Elizabeth Clysdale’s Motion to Dismiss [Doc. No. 38], as

         applied to the now operative Second Amended Complaint, is GRANTED, and

         all claims against Referee Clysdale are DISMISSED WITH PREJUDICE;

      6. Defendants Grace Elizabeth Miller, Catherine Marie Schaefer, and Lindsey

         Middlecamp’s Motion to Dismiss [Doc. No. 44], as applied to the now

         operative Second Amended Complaint, is GRANTED, and all claims against

         these Defendants are DISMISSED WITH PREJUDICE; and

      7. Defendant Sergeant David E. McCabe’s Motion to Dismiss [Doc. No. 49], as

         applied to the now operative Second Amended Complaint, is GRANTED, as

         follows:

                a. Summary judgment is awarded on the search warrant-based

                    retaliation claim in Count 1 of the SAC and on the Franks-based

                    Fourth Amendment claim in Count 2 of the SAC; and

                b. All remaining claims against Sergeant McCabe are DISMISSED

                    WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 21, 2019
                                         s/Susan Richard Nelson
                                         SUSAN RICHARD NELSON
                                         United States District Judge



                                            2
